Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
Specification
The disclosure is objected to because of the following informalities: in Paragraph [0017], it mentions “FIG. 4”.  Similarly, in Paragraph [0037] line 1, it mentions “ … Figs. 1, 2, 4, and 5 …”.  However, in the amended drawing filed in 09/05/2019, there is no Fig. 4 shown. Instead, there are Fig. 4A, 4B, 4C, 4D, and FIG. 4E. The drawing No. described in the specification must be consistent with the drawing.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  On line 5, after the word “ 179º “,  two comma “,, “ are shown. It appears to be a typographic error. It appears there only should be one comma instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 on lines 7-10 recites, “wherein a first convexed surface of the opposing convexed surfaces extends from the core at a first flute base to a first land margin along a first flute leading side wall and to a second land margin along a first flute trailing wall and wherein a second convexed surface of the opposing convexed surfaces extends from the core at a second flute base to the first land margin along a second flute leading side wall and to the second land margin along a second flute trailing wall;”. However, in Paragraph [0038], lines 1-7, it describes “Each of the flutes 5 has a flute leading side wall 6 (which faces against the intended direction of rotation) and a flute trailing side wall 7 (which faces in the intended direction of rotation). The flute leading side wall 6 is joined to the flute trailing side wall 7 by way of a flute base 8 located therebetween. As best depicted in the cross-sectional views of FIG. 5, the flute leading side wall 6, flute trailing side wall (7, the lower left one in Fig. 5) and to the second land margin (10, the right one in Fig. 5) along a second flute leading wall (6), (the lower right one in Fig. 5)”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, as described in 112 (a) Section above, it is unclear of the meaning of “wherein a second convexed surface of the opposing convexed surfaces extends from the core at a second flute base to the first land margin along a second flute leading side wall and to the second land margin along a second flute trailing wall” based on Paragraph [0038] and Fig. 5. For the purpose of examination, the examiner has interpreted it to mean “wherein a second convexed surface of the opposing convexed surfaces extends from the core at a second flute base to the first land margin along a second flute trailing side wall and to the second land margin along a second flute leading wall”.
Regarding claim 12, it recited the similar limitation on lines 15-17 as claim 1 as stated above. For the same reason, it is unclear of its exact meaning. For the purpose of examination, the examiner has interpreted it to mean “wherein a second convexed surface of the opposing convexed surfaces extends from the core at a second flute base to the first land margin along a second flute trailing side wall and to the second land margin along a second flute leading wall”.
Allowable Subject Matter
Claims 1, 4-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (a) and (b) set forth in this Office action.
 Response to Arguments
Applicant’s arguments, see p. 5-6, filed 09/08/2021, with respect to the rejection(s) of claim(s) 1, 4-14 under 35 USC 103 over Simmon, in view of Scianamblo, and George (for claims 1, 4-10, and 13), and further in view of Jaconi (for claims 11, 12, and 14) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 112(a) and 112(b) as stated in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.